Citation Nr: 0000258	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  88-30 638	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional organic disability, to include 
abdominal scarring and a stomach disorder, as a result of 
treatment by the Department of Veterans Affairs.

2.  Entitlement to an increased evaluation for somatoform 
pain disorder, with chronic right upper quadrant pain, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John M. Lamie, Attorney



FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1954 to March 1956.

2.  The Board has received a copy of a Certificate of Death 
from the Commonwealth of Virginia indicating that the veteran 
died on February 8, 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in August 1997, was affirmed in part, and vacated 
and remanded in part, by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in a 
judgment dated in August 1999. 

Unfortunately, subsequent to this judgment, the Board learned 
that the veteran died in February 1999, during the pendency 
of the appeal to the Court.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 


